EXHIBIT 10.8


[logo.jpg]
FORM OF
 
AMENDMENT #2 TO SECOND AMENDED AND RESTATED
 
CHANGE-IN-CONTROL AGREEMENT
 
THIS AMENDMENT #2 (the “Amendment”) TO THE SECOND AMENDED AND RESTATED
CHANGE-IN-CONTROL AGREEMENT (the “CIC Agreement”), dated as of [DATE] between
West Pharmaceutical Services, Inc., a Pennsylvania corporation (the “Company”)
and [NAME] (the “Executive”).
 
Background
 
At a meeting of the Company’s board of directors (the “Board”) on December 11,
2007, the Board approved amendments to each executive’s Change in Control
Agreement primarily to comply with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).  The changes required by Code Section 409A are
effective as of January 1, 2005, to the extent required by applicable
regulations.
 
1.           Section 1(k) of the CIC Agreement is amended in its entirety to
read as follows:
 
“ ‘(k) Savings/Deferred Comp Plan’ means The Company’s 401(k) Plan, The
Company’s Non-Qualified Deferred Compensation Plan for Designated Employees and
any successor plans or other similar plans established from time to time that
may allow executive officers to defer taxation of compensation.”
 
2.           Section 3(a) is amended by striking the phrase “(y) could have been
compelled to retire” and replacing it with the phrase “reaches normal retirement
age,” in the flush paragraph beginning “provided, however…”
 
3.           Section 4 of the CIC Agreement is amended and restated in its
entirety as follows:
 
“4.           Additional Payments.
 
(a)  
Gross-Up Payment.  Notwithstanding anything herein to the contrary, if it is
determined that any Payment would be subject to the excise tax imposed by
section 4999 of the Code or any interest or penalties with respect to such
excise tax (such excise tax, together with any interest or penalties thereon, is
herein referred to as an ‘Excise Tax’), then Executive shall be entitled to an
additional payment (a ‘Gross-Up Payment’) in an amount that will place Executive
in the same after-tax economic position that Executive would have enjoyed if the
Excise Tax had not applied to the Payment.

 
(b)  
Determination of Gross-Up Payment.  Subject to the provisions of Section 4(c),
all determinations required under this Section 4, including whether a Gross-Up
Payment is required, the amount of the Payments constituting excess parachute
payments, and the amount of the Gross-Up Payment, shall be made by the
accounting firm that was the Company's independent auditors immediately prior to
the Change in Control (or, in default thereof, an accounting firm mutually
agreed upon by the Company and Executive) (the ‘Accounting Firm’), which shall
provide detailed supporting calculations both to Executive and the Company
within fifteen days of the Change in Control, the Termination Date or any other
date reasonably requested by Executive or the Company on which a determination
under this Section 4 is necessary or advisable.  If the Accounting Firm
determines that no Excise Tax is payable by Executive, the Company shall cause
the Accounting Firm to provide Executive with an opinion that the Accounting
Firm has substantial authority under the Code and Regulations not to report an
Excise Tax on Executive's federal income tax return.  Any determination by the
Accounting Firm shall be binding upon Executive and the Company.  If the initial
Gross-Up Payment is insufficient to cover the amount of the Excise Tax that is
ultimately determined to be owing by Executive with respect to any Payment
(hereinafter an ‘Underpayment’), the Company, after exhausting its remedies
under Section 4(c) below, shall pay to Executive an additional Gross-Up Payment
in respect of the Underpayment.

 
1

--------------------------------------------------------------------------------


(c)  
Timing of Payment.  The Company shall pay to Executive the initial Gross-Up
Payment or any required Underpayment (i) if the Executive is a ‘specified
employee’ within the meaning of Section 409A of the Code, on the later of (A)
the date that is at least six months after the date of the Executive’s
termination of employment or (B) the fifth business day following the receipt by
Executive and the Company of the Accounting Firm's determination, or (ii) if the
Executive is not a “specified employee” within the meaning of Section 409A the
fifth business day following the receipt by Executive and the Company of the
Accounting Firm’s determination.  Notwithstanding anything herein to the
contrary, any Gross-Up Payment or Underpayment must be paid on or before the end
of the Executive’s taxable year following the taxable year in which the
applicable Excise Tax is payable.

 
(d)  
Procedures.  Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment.  Such notice shall be given as soon as
practicable after Executive knows of such claim and shall apprise the Company of
the nature of the claim and the date on which the claim is requested to be
paid.  Executive agrees not to pay the claim until the expiration of the
thirty-day period following the date on which Executive notifies the Company, or
such shorter period ending on the date the Taxes with respect to such claim are
due (the ‘Notice Period’).  If the Company notifies Executive in writing prior
to the expiration of the Notice Period that it desires to contest the claim,
Executive shall:  (i) give the Company any information reasonably requested by
the Company relating to the claim; (ii) take such action in connection with the
claim as the Company may reasonably request, including accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Company and reasonably acceptable to Executive; (iii) cooperate with the
Company in good faith in contesting the claim; and (iv) permit the Company to
participate in any proceedings relating to the claim.  Executive shall permit
the Company to control all proceedings related to the claim and, at its option,
permit the Company to pursue or forgo any and all administrative appeals,
proceedings, hearings, and conferences with the taxing authority in respect of
such claim.  If requested by the Company, Executive agrees either to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner and
to prosecute such contest to a determination  before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate courts
as the Company shall determine; provided, however, that, if the Company directs
Executive to pay such claim and pursue a refund, the Company shall advance the
amount of such payment to Executive on an after-tax and interest-free basis (the
"Advance").  The Company's control of the contest related to the claim shall be
limited to the issues related to the Gross-Up Payment and Executive shall be
entitled to settle or contest, as the case may be, any other issues raised by
the Internal Revenue Service or other taxing authority.  If the Company does not
notify Executive in writing prior to the end of the Notice Period of its desire
to contest the claim, the Company shall pay to Executive an additional Gross-Up
Payment in respect of the excess parachute payments that are the subject of the
claim, and Executive agrees to pay the amount of the Excise Tax that is the
subject of the claim to the applicable taxing authority in accordance with
applicable law.  The Advance, any additional Gross-Up Payments and the
reimbursement of any related costs, expenses or taxes payable under this Section
4(d) and/or Section 4(f) shall be made on or before the end of the Executive’s
taxable year following the taxable year in which any additional taxes are
payable by the Executive or if no additional taxes are payable the Executive’s
taxable year following the taxable year in which the audit or litigation is
closed.

 
2

--------------------------------------------------------------------------------


(e)  
Repayments.  If, after receipt by Executive of an Advance, Executive becomes
entitled to a refund with respect to the claim to which such Advance relates,
Executive shall pay the Company the amount of the refund (together with any
interest paid or credited thereon after Taxes applicable thereto).  If, after
receipt by Executive of an Advance, a determination is made that Executive shall
not be entitled to any refund with respect to the claim and the Company does not
promptly notify Executive of its intent to contest the denial of refund, then
the amount of the Advance shall not be required to be repaid by Executive and
the amount thereof shall offset the amount of the additional Gross-Up Payment
then owing to Executive.

 
(f)  
Further Assurances.  The Company shall indemnify Executive and hold Executive
harmless, on an after-tax basis, from any costs, expenses, penalties, fines,
interest or other liabilities ("Losses") incurred by Executive with respect to
the exercise by the Company of any of its rights under this Section 4, including
any Losses related to the Company's decision to contest a claim or any imputed
income to Executive resulting from any Advance or action taken on Executive's
behalf by the Company hereunder.  Subject to the last sentence of Section 4(d),
the Company shall pay all legal fees and expenses incurred under this Section 4
and shall promptly reimburse Executive, or cause the Trust to reimburse
Executive, for the reasonable expenses incurred by Executive in connection with
any actions taken by the Company or required to be taken by Executive
hereunder.  The Company shall also pay all of the fees and expenses of the
Accounting Firm, including the fees and expenses related to the opinion referred
to in Section 4(b).”

 
4.           Section 5 of the CIC Agreement is hereby amended and restated in
its entirety as follows:
 
“5.  Payment of Severance Compensation.
 
(a)           Unless Executive elects otherwise on or before December 31, 2008
in accordance with Section 5(b), the severance compensation set forth in Section
3(a) will be payable in 36 equal monthly installments commencing on the first
day of the month following the month in which Executive’s employment
terminates.  Notwithstanding the foregoing, in the event that the Executive is a
‘specified employee’ within the meaning of Code section 409A, the first six
monthly installments shall be paid in a lump sum on the first day of the month
following or coincident with the date that is six months following the
Executive’s termination of employment and all remaining monthly installments
shall be paid monthly.
 
(b)           Executive may make an election to receive severance compensation
payable under Section 3(a) in a lump sum or to defer payments by filing a
written election with the Company on or before December 31, 2008, which
specifies the time at which payments are to be made and the amounts of such
payments.  The payment of such severance compensation must commence no earlier
than the first business day of the calendar year following the termination of
Executive’s employment and must be completed no later than the third calendar
year following the attainment of normal retirement age under the Retirement
Plan.”
 
5.           Section 12(d) of the CIC Agreement is hereby amended by adding the
following sentence to the end:
 
“The invalidity or unenforceability of any provision hereof or Exhibit hereto
shall in no way affect the validity or enforceability of any other provision
hereof.”
 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
written below.
 
ACCEPTED AND
AGREED:                                                                           WEST
PHARMACEUTICAL SERVICES, INC.
 


 
___________________________________                                            /s/
Richard D. Luzzi
[NAME]                                                                                      Richard
D. Luzzi
          Vice President, Human Resources
 
DATED:   ____________________________                                         DATED:  __________________________________
 


 

J:\Benefit Plans\Change in Control Agreements\409A Amendments\409A Amendment to
CIC Agreements.doc  v. 36




 
3

--------------------------------------------------------------------------------

 
